Exhibit 10.2
(REAL LOGO) [v55756v5575600.gif]
RealNetworks Inc, Executive MBO Incentive Program
 
Objective of the Plan
The objective of the RealNetworks’ FY 2010 Executive MBO Incentive Plan (the
“Plan”) is to reward business leaders for their contribution to the Company’s
success and ensure market competitiveness as we work to attract and retain
executive-level talent. RealNetworks has adopted this plan to reward high
performance consistent with our core business objectives.


 
Effective Date
This plan is effective January 1, 2010 through December 31, 2010.


 
Target Goals
Target goals for the plan are set semi-annually and approved by the Compensation
Committee of the Board of Directors. Plan objectives for 2010 are intended to be
transitional and are designed to recognize the following results: financial
stability, effective execution of transformational strategy milestones, and
outstanding performance of key executives driving business results.
Semi-annual assessment of goal attainment will be completed after the close of
the six month period. Corresponding payout based on goal attainment will
typically occur 30 to 45 days after the close of the six month period.
Goal alignment is illustrated in the table below. For business leaders who are
assigned to a start-up division or business unit, the revenue and EBITDA metrics
for the division or business unit segment will be replaced with operating
expense and divisional or business unit milestones equally weighted, with the
remaining fifty percent aligned to corporate financial and milestone objectives.

                                                                      Divisional
                  Corporate             Operating     Bus Unit         Exec
Level   Milestones     Financial     Revenue     EBITDA     Revenue    
Discretionary  
President & EVPs
    25.00 %     75.00 %                                
G&A, Shared Services
    25.00 %     75.00 %                                
Divisional and Bus Unit VP level +
    12.50 %     37.50 %     25.00 %     25.00 %                
Bus Unit Sr Management
    6.25 %     18.75 %             37.50 %     37.50 %        
Divisional Sr Management
    6.25 %     18.75 %     37.50 %     37.50 %                
Finance – Chief Accounting Officer
                                            100.00 %

MBO Payout Mechanics
Financial Metrics:

—    In order to maintain financial stability, revenue and operating expense
attainment below 90% will not be rewarded.

      Revenue & Operating     Expense Attainment   Incentive Payout
< 90%
  No Payout 90% +   Linear Payout

—    EBITDA payout for attainment in the first half of the plan year will be
binary with no reward below target and a cap of 100% payout at or above target.
Second half payout for EBITDA attainment will be a linear payout capped at 200%
for Executive Vice Presidents and above and 160% for all other plan
participants.

              Operating EBITDA     Plan Period   Attainment   Incentive Payout 1
Half   < 100%   No Payout   100% +   Capped at 100%         2 Half   0 – 100%+  
Linear Payout     Capped at 200% for EVP +     Capped at 160% all others

 



--------------------------------------------------------------------------------



 



(REAL LOGO) [v55756v5575600.gif]
Transformational Milestones:

—    The Compensation Committee of the Board of Directors will review and
approve both the setting of the milestones at the beginning of the measurement
period and the attainment of results at the end of the period. Milestones may
include discretionary assessment of quality of completion towards goal and
common sense adjustment.

Individual Performance Modifier:

—    To be used to reward exceptional individual contributions as well as adjust
for below average contributions by multiplying the modifier to final payout
calculation for plan participants. The Chief Executive Officer and senior staff
will determine the individual contribution levels and recommend the performance
modifier to the Compensation Committee of the Board for their approval.
Executive officers of the company will be excluded.

      Individual Performance   Modifier Outstanding Contribution   125% Full
Contribution   100% Less than Full Contribution   75%

Terms and Conditions

  •   MBO calculations are completed and payments are made every six months with
payout timing approximately 30 – 45 days after the close of the six month
period. In all circumstances, any payouts that are earned in the current plan
year will be paid by March 15 of the next year at the latest.     •   You must
be in an eligible position on the first and last day of the quarter to
participate in the MBO program for that quarter.     •   Salary, eligible
position changes and/or transfers from one eligible group to another within a
quarter will be based on salary and change at the beginning of the quarter.
Changes after the first day of the quarter will be reflected in the next
quarter.     •   In order to receive a payout from the plan you must be on the
company’s payroll as of the last day of each six month period and on the
company’s payroll as of the date the award is paid, subject to the following. If
your employment terminates due to your total and permanent disability or death,
you or your estate still may be eligible to receive any payout that otherwise
was earned. If the Company terminates your employment other than for cause, you
also may be eligible to receive any payout that otherwise was earned.     •  
Notwithstanding any other provision of the Plan, the Compensation Committee, in
its sole discretion, may increase, reduce or eliminate a participant’s award at
any time before it is paid, whether or not calculated on the basis of
pre-established performance goals or formulas.     •   The Compensation
Committee has all power and discretion to interpret and administer the Plan,
including (but not limited to) the power to determine who is eligible for the
Plan and the size of any payouts.     •   The Compensation Committee may
delegate all or any part of its powers under the Plan to the company’s CEO and
CFO, except that the CEO and CFO may not administer the Plan with respect to
participants who are executive officers of the company. (For this purpose, an
individual will be considered an executive officer of the company if his or her
role at the company falls within the definition of “officer” under Rule 16a-1(f)
promulgated under the Securities Exchange Act of 1934, as amended.)

        RN Confidential    2 of 2   

 